Mr. Justice Craig delivered the opinion of the Court: Section 16, chapter 77, of our statute, entitled Judgments, Decrees, etc., provides, when any real estate is sold by virtue of an execution judgment or decree, etc., the officer making the sale shall give to the purchaser a certificate describing the premises, showing amount paid or bid, the time when-the purchaser will be entitled to a deed, etc. Section 17 requires the officer making the sale to file a duplicate of such certificate in the office of the recorder of the county where the property is located, which shall be recorded. Section 18 provides, that any defendant, his heirs, administrators, and assigns, or any person interested in the premises through or under the defendant, may, within twelve months from said sale, redeem the real estate sold, by paying-to the purchaser, his executors, administrators, or assigns, or to the sheriff, master in chancery, or other officer who-sold the premises, or his successor in office, for the benefit of the purchaser, the sum of money for which the premises were sold, with interest from the time of such sale, whereupon such sale and the certificate shall be void. Section 19 requires the sheriff, purchaser, or other officer or-person from whom the redemption takes place, to make out and sign a certificate of redemption, which shall be recorded in the recorder’s office, in like manner as other writings affecting the title to real estate, are filed and recorded. Section 20 provides, if such redemption is not made, any decree or judgment creditor may, after the expiration of twelve months, and within fifteen months after the sale, redeem the premises. Here the record does not show that either Wilcox or Boynton ever applied to the officer who made the sale, or-his successor in office to redeem the premises. They made-no effort whatever in that direction. Moreover, there is no evidence in the record proving, or even tending to prove, that complainant, or any other person, within twelve months from the date of the sale, paid, or offered to pay,William and Samuel Loomis, the purchasers under the decree, the amount required to redeem the premises. If Boynton had paid the amount of the decree to the Loomis’s before the sale, the decree would have been satisfied, and no sale could have been made under it; or if the amount of the bid and interest thereon provided in the statute had been paid to the purchasers, or the master in chancery, or his successor, within twelve months from the date of sale, for the purpose of redeeming the premises from the sale, such payment would have canceled the sale. But after the expiration of twelve months, Boynton could not redeem the premises from the sale; his right of redemption was gone. It appears, however, from the evidence of the complainant, that after the sale under the decree, but the date he is unable to give, he, complainant purchased of William and Samuel Loomis the certificate of purchase, and they assigned it to him, and this, it is contended, was a satisfaction of the sale, and operated as a redemption of the premises. This view is untenable. If Boynton desired to redeem, he was required to pay the amount of the redemption money to the purchaser or officer who made the sale, or his successor, and obtain a certificate of redemption, which could be placed on record in the proper office, and thus afford notice to "all parties concerned, that the property had been redeemed as provided by law. This course was not pursued, but the certificate of purchase was assigned to complainant, the assignment kept the sale and certificate in full force, and in case no redemption was made by judgment creditors upon the expiration of fifteen months, the assignee would be entitled to a deed of the premises. As held in Mc-Roberts v. Conover, 71 Ill. 524, an assignment of a certificate of purchase to one entitled to redeem is not a redemption from the sale, and the purchaser will not be permitted to use it as a certificate of redemption. See, also, Lloyd v. Karnes, 45 Ill. 62, and Shroeder v. Bauer, 140 id. 135. But it is said by appellant, that Pierce & Dean were parties to the mechanic’s lien proceeding as judgment creditors, and they can not redeem from a sale made under a judgment or decree rendered in a case in which they were parties defendant. Pierce & Dean were made parties to the mechanic’s lien proceeding, because they held a judgment against Wilcox which was subordinate to the lien of the mechanics, William and Samuel Loomis. They were proper parties to that proceeding, but the decree rendered in that case did not deprive them of any right conferred by the statute upon judgment creditors to redeem from a sale. In case the lands sold under the decree had never been redeemed, and the sale ripened into a title, the effect of the decree would have been to divest Pierce & Dean of all lien they had on the premises, but the right of redemption conferred by the statute on them as judgment creditors was not cut off or abridged in the least. Wood v. Whelen, 93 Ill. 171, is a case in point on this question. Where á party files a bill to foreclose a mortgage, and there are judgment creditors who have liens against the mortgaged premises subsequent to the mortgage, the judgment creditors are necessary parties to the bill to foreclose, but it has never been understood, because they may be made parties defendant to a bill to foreclose the mortgage, they lose their right to redeem as judgment creditors. Where a debtor becomes involved, and is unable to pay his debts, and the creditors resort to a sale of lands on judgment, it is always desirable that the lands should bring as large a price as possible, in order that all creditors may be paid; hence, the law favors redemptions by judgment creditors. Under the facts, as they appear in this record, we entertain no doubt in regard to the right of Pierce & Dean to redeem from the sale. They were merely exercising a right conferred by law, and a court of chancery had no right to interfere. The judgment of the Appellate Court will be affirmed. Judgment affirmed.